Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Elisha Linville, Appellant                             Appeal from the 66th District Court of Hill
                                                        County, Texas (Tr. Ct. No. 39,010).
 No. 06-16-00055-CR           v.                        Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment

of the court below. Therefore, we modify the trial court’s judgment by deleting the entry under

the “Terms of Plea Bargain” section. As modified, we affirm the judgment.

       We note that the appellant, Elisha Linville, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 18, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk